Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed July 25, 2022.

3.	Claims 1-16 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Loren R. Hulse (Reg. No. 46,784) on August 23, 2022.

6.	The application has been amended as follows:
1.	(Currently amended)  A method for secure communications within a defined communications ecosystem, the ecosystem having an ecosystem safety level (ESL), a plurality of vehicles or systems existing in the ecosystem, the method comprising:
determining whether a first individual safety level (ISL) for a first vehicle or system in the ecosystem is equal to or greater than the ESL;
if the first ISL does not meet or exceed the ESL, providing a communication link between the first vehicle or system and a second vehicle or system of the ecosystem, the second vehicle or system having a second ISL, the second ISL being equal to or greater than the ESL;
operating the first vehicle or system in a safe operating mode with the first ISL being at least equal to the ESL because of the communication link between the first vehicle or system and the second vehicle or system[[.]];
at least periodically recalculating the first ISL, the second ISL, and the ESL; and 
modifying the communication link if the first ISL becomes equal to or greater than the ESL, or the second ISL becomes less than the ESL.  

2.	(Currently Cancelled) 

3.	(Currently amended)  The method of claim [[2]] 1, wherein:
the Ecosystem Safety Level (ESL) is based on at least one of operating conditions, needs, capabilities, terrain, restrictions, and availability. 

4.	(Currently amended)  The method of claim [[2]] 1, further comprising:
automatically disconnecting the communication link if the ESL is equal to or less than the first ISL.

8.	(Currently amended)  A communications ecosystem, comprising:
an ecosystem safety level (ESL);
a plurality of vehicles or systems, each vehicle or system having an individual safety level (ISL); 
a control system operable to determine whether the ISL for each vehicle or system meets or exceeds the ESL; and
one or more communications links between any first vehicle or system having a first ISL that does not meet or exceed the ESL and a second vehicle or system with a second ISL that does meet or exceed the ESL such that the first vehicle or system operates at the second ISL[[.]];
wherein the communications ecosystem may be operated in a safe operating mode with the first ISL being at least equal to the ESL because of the communication link between the first vehicle or system and the second vehicle or system, with the first ISL, the second ISL, and the ESL being recalculated at least periodically; and wherein the communication link may be modified if the first ISL becomes equal to or greater than the ESL, or the second ISL becomes less than the ESL.  
 
13.	(Currently amended)  A communications system, comprising:
a first ecosystem having a first ecosystem safety level (ESL);
a second ecosystem having a second ESL:
a first vehicle or system having a first individual safety level (ISL), the first ISL being less than the first ESL;
a second vehicle or system having a second ISL, the second ISL being equal to or greater than the first ESL; and
a first communications link between the first vehicle or system and the second vehicle or system that promotes the first ISL to be equal to the second ISL to provide safe operation of the first vehicle or system in the first ecosystem[[.]] ; 
wherein the communications system may be operated in a safe operating mode with the first ISL being at least equal to the ESL because of the communication link between the first vehicle or system and the second vehicle or system, with the first ISL, the second ISL, and the ESL being recalculated at least periodically; and wherein the communication link may be modified if the first ISL becomes equal to or greater than the ESL, or the second ISL becomes less than the ESL.  


Allowable Subject Matter
7.	Claims 1-16 are allowable over prior art of record in light of the arguments presented in the amendment filed July 25, 2022 and the examiner’s amendment above.

8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “ecosystem having an ecosystem safety level (ESL), a plurality of vehicles or systems existing in the ecosystem, the method comprising: determining whether a first individual safety level (ISL) for a first vehicle or system in the ecosystem is equal to or greater than the ESL; if the first ISL does not meet or exceed the ESL, providing a communication link between the first vehicle or system and a second vehicle or system of the ecosystem, the second vehicle or system having a second ISL, the second ISL being equal to or greater than the ESL; operating the first vehicle or system in a safe operating mode with the first ISL being at least equal to the ESL because of the communication link between the first vehicle or system and the second vehicle or system; at least periodically recalculating the first ISL, the second ISL, and the ESL; and  modifying the communication link if the first ISL becomes equal to or greater than the ESL, or the second ISL becomes less than the ESL” as recited in independent claim 1 and similarly recited in independent claims 8 and 13.
For at least these reasons above, claims 1-16 are allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael Won/Primary Examiner, Art Unit 2443